Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 “is engaged with each other” should be “are engaged with each other”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 “to make connection” is unclear.
Claim 1 recites “at a position to which the through-hole is imaginarily projected (opposed)”. This is first unclear as to whether the terms appearing in parentheses are included in the claim or not. These limitations are further unclear as to what is meant by these limitations. Examiner has interpreted this to mean “at a position where the through-hole is aligned”
Claims 1 and 2 both recite the phrase “can be”. This is unclear whether the limitations which follow are being positively recited.
Claim 2 recites “interposed therebetween”. The claims are unclear as to what is interposed between what. Examiner has relied on the drawings to interpret that the main body (2) is interposed between the opposing moving body (8) and the moving body (6). Applicant should amend the claims to clearly indicate what is meant by these limitations.
Claim 2 “the other end” lacks antecedent basis. 
Claims 1-3 refer to “one end” and “the other end” throughout the claims. The terms “one end” and “the other end” are an awkward way of identifying two ends. Examiner suggests defining these as “a first end” and “a second end” so they may more clearly be referred to throughout the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/122753, herein referred to as ‘753.
For Claim 1, as best understood, ‘753 discloses a connection structure of an operation rod in which an engagement pair (7b, 24) including an operation rod side engagement part (24) and a connection object side engagement part (7b) formed between the operation rod and a connection object thereof is engaged with each other in a longitudinal direction of the operation rod to make connection comprising: a main body (26) integrally formed with the operation rod side engagement part (24) and extending in the longitudinal direction; a moving body (7) provided to move in the longitudinal direction relative to the main body (26); and a floating piece (26a) loosely arranged in a through-hole (hole seen in Figure 2 in which 26a extends) formed in the main body (26) to extend in a direction intersecting with the longitudinal direction, wherein the moving body (7) is provided with a recessed part (7a) formed on a surface thereof opposing the main body at a position to which the through-hole (hole seen in Figure 2 in which 26a extends) is imaginarily projected [opposed] (aligned) when the moving body (7) is in contact with the connection object side engagement part (24) in a state of engagement, in which a first end of the floating piece (26a) is capable of being fitted in the recessed part (7a).


For Claim 3, as best understood, ‘753 discloses the connection structure of an operation rod according to claim 2, in which the opposing moving body (28) is provided with an opposing recess (Annotated Figure 2: 28D) formed on a side to oppose the recessed part (7a), wherein the opposing recess (28D) is capable of accommodating the second end of the floating piece (26a).

    PNG
    media_image1.png
    719
    1009
    media_image1.png
    Greyscale

Claims 1-3, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schott (US 4,616,952), herein referred to as ‘952.
For Claim 1, as best understood, ‘952 discloses a connection structure (Figure 1) of an operation rod in which an engagement pair including an operation rod side engagement part and a connection object side engagement part formed between the operation rod and a connection object thereof is engaged with each other in a longitudinal direction of the operation rod to make connection comprising: a main body (1) integrally formed with the operation rod side engagement part and extending in the longitudinal direction; a moving body (10) provided to move in the longitudinal direction relative to the main body (1); and a floating piece (5) loosely arranged in a through-hole (6) formed in the main body (1) to extend in a direction intersecting with the longitudinal direction, wherein the moving body (10) is provided with a recessed part (14) formed on a surface thereof opposing the main body (1) at a position to which the through-
For Claim 2, as best understood, ‘952 discloses the connection structure of an operation rod according to claim 1 comprising an opposing moving body (4) provided to oppose the moving body (10) with the main body (1) interposed therebetween (as seen in Figure 1) and to be movable relative to the main body (1), and having a pushing part (3) capable of pushing a second end of the floating piece (5) into the through-hole (6) to such an extent that the first end of the floating piece is capable of being fitted (as seen in Figure 1B) into the recessed part (14) of the moving body (10).
For Claim 3, as best understood, ‘952 discloses the connection structure of an operation rod according to claim 2, in which the opposing moving body (4) is provided with an opposing recess (Annotated Figure 1: A) formed on a side to oppose the recessed part (14), wherein the opposing recess (A) is capable of accommodating the second end of the floating piece (5).

    PNG
    media_image2.png
    457
    613
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2002/0149200 and US 8197155 teach similar connection structure considered pertinent to applicant’s disclosure but not relied upon herein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/Primary Examiner, Art Unit 3677